Mr. Chief Justice Jones
concurred specially, as follows:
From an examination of the record in this case, I cannot resist the conclusion that Silas Gfalliher, in his lifetime, did not, in good faith, enter the land in question, and the appellant’s subsequent acts lacked the same essential quality.
The whole proceeding was one of many similar shams entered upon and persisted in for the purpose of defrauding the government by a bald pretense of complying with the requirements of the beneficent homestead law, while in fact no such real purpose existed, and they were not complied with or attempted to be.
Instead of acquiring a home or cultivating the soil, there may and has been, in fact, a purpose to speculate in the future in city lots, but the idea of a homestead never existed.
The judgment should be affirmed.